110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pam MANEY;  Wanda B. Bradley;  Judy Williamson;  Janet P.Frye;  William Jones;  Wallace C. Leatherwood,Plaintiffs--Appellants,andBUNCOMBE COUNTY/WESTERN NORTH CAROLINA FAIR ASSOCIATION,INCORPORATED;  Curtis Hawkins, Plaintiffs,v.James GRAHAM, Individually and in his capacity as NorthCarolina Commissioner of Agriculture;  William Edmonsson,Individually and in his capacity as Director of the WesternNorth Carolina Agriculture Center;  Clayton Davis;  WeldonDenny;  Wayne Miller;  David McLeod;  Craig Glover;  WayneWalker;  Steve Mobley, Individually and in their capacitiesas employees of the North Carolina Department ofAgriculture;  Morris McGough, a/k/a Mac, Defendants--Appellees,andRufus L. EDMISTEN, Individually and in his capacity asSecretary of State of North Carolina;  Betty Y. Justus,Individually and in her capacity as Secretary of the NorthCarolina Department of Revenue, Defendants.
No. 96-1395.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1997Decided March 25, 1997

Pam Maney, Wanda B. Bradley, Judy Williamson, Janet P. Frye, William Jones, Wallace C. Leatherwood, Appellants Pro Se.  Lars Franklin Nance, Thomas Giles Meacham, Jr., OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal the district court's order adopting the magistrate judge's recommendation to dismiss their claims for monetary relief, as well as their supplemental state law claims and various motions, but rejecting the magistrate judge's recommendation to dismiss Appellants' claims for injunctive relief against the Appellees in their official capacities.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED